ORDER

PER CURIAM.
Landowners appeal from the trial court’s granting of summary judgment to defendant City of Town & Country on their petition challenging City’s ordinance closing a private road, and seeking injunc-tive relief, declaratory relief, and damages. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no prece-dential value.
However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
*24We affirm the judgment pursuant to Rule 84.16(b).